DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to “embodiment illustrated in Fig.1, classified in C12H 1/063.

    PNG
    media_image1.png
    464
    804
    media_image1.png
    Greyscale







II. Claims 12-17, drawn to “embodiment illustrated in Fig.2”, classified in C12H 1/063.

    PNG
    media_image2.png
    343
    427
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    451
    196
    media_image3.png
    Greyscale

Claim 1 recites the following limitations:
1. This embodiment, as illustrated in figure (FIG) 1, cycles a liquid base from one chamber and continuously cycles it through a second chamber; whereby the liquid flows around and eventually through a Permeable Medium; whereby the newly infused liquid is then cycled out of the second chamber and returned to the first chamber; wherein the cyclic flow of the liquid continues generating an infused liquid with an increasing concentration of the Permeable Medium comprising part of the liquid.

Claim 12 recites the following limitations:
12. This embodiment, as illustrated in FIG. 2, a liquid based contained within a chamber, FIG. 2 illustrates an embodiment using a barrel shaped container as the container for the liquid base, cycling the liquid base through a second chamber suspended inside the first chamber, the second chamber containing a Permeable Medium, wherein the liquid base flows around and eventually through the Permeable Medium, whereby the infused liquid is drawn out of the second chamber and is returned to the first chamber.

Claims 1-11 refer to the embodiment of Fig.1. Claims 12-17 refer to the embodiment of Fig.2.
The embodiment of Fig.1. is described as follows:
[0017] As is depicted in FIG. 1, the accelerated maturation process device generally defines a Holding Tank A, a Maturation Chamber D, Permeable Medium E, and a Pump F. In addition, the Holding Tank A is connected to the Maturation Chamber D by transfer tubing H. The connecting Transfer Tube H has installed an outflow Valve G. Positioned inside the Maturation Chamber D is Permeable Medium E, which can be layered to the desired volume. At the top of the Maturation Chamber D is transfer tubing leading to a food grade Pump F. The food grade Pump F connects its outflow point to a Transfer Tube H, which in turn connects to the top of the Holding Tank A. Generally speaking the Holding Tank A is configured for holding a volume of Base Liquid B, and the plurality of Base Liquid B. The Base Liquid B is released from the Holding Tank A by opening the Valve C. The Base Liquid moves through the transfer tubing H, through the open Valve C, into the Maturation Chamber D. Inside the Maturation Chamber D, the Base Liquid B becomes the Maturing Liquid B.1. The Maturing Liquid B.1 envelopes and penetrates the Permeable Medium E. The Maturing Liquid B.1 is cycled out of the Maturation Chamber B.1, through the transfer tubing H, and into the food grade Pump F. The food grade Pump F pushes the Maturing Liquid B.1, through the transfer tubing H, into the Holding Tank A. Upon entry into the Holding Tank A, the Maturing Liquid B.1 becomes the Base Liquid B. Additionally, the accelerated maturation process device is configured to create a continuous cycle of Base Liquid B, through the Maturation Chamber D, around and through the Permeable Medium E, and return the Maturing Liquid B.1 to the Holding Tank A. As can be deducted, the application and exposure of the Base Liquid B, to the Permeable Medium E, in a continuous cycle, may rapidly enhance the Base Liquid B, while increasing the effectiveness of the Permeable Medium E, by increasing the penetration of the Maturing Liquid B.1 through the substance of the Permeable Medium E. This application may rapidly mature the Base Liquid B, improving a quality and taste of such Base Liquid B. Depending on the Base Liquid B and the Permeable Medium E utilized, the accelerated maturation process device may refine, filter, enhance, or otherwise mature the Base Liquid B, which upon completion is a consumable liquid (see [0017] of the PGPUB US 20200181548 A1). 

The embodiment of Fig.2. is described as follows:
[0023] As is depicted in FIG. 2, the single vessel accelerated maturation process device generally defines a Barrel A, an Intake Container D, and a food grade self-priming Pump F. The Barrel A is primarily constructed of a new charred American oak wood barrel. In addition, the Barrel A is connected to the Intake Container D by a nonporous Attachment Arm C, which is connected to the lid of the Barrel A. The Intake Container D, containing Permeable Medium H consisting of charred or toasted American oak wood, is connected by transfer tubing E to a food grade self-priming Pump G, which in turn is connected to an outflow tube G which terminates at, and parallel to, the inner surface of the lid of the barrel A. Broadly speaking the Barrel A is configured for holding a volume of distilled liquid, herein referred to as spirits B, and the entirety of the accelerated maturation process device. Once the accelerated maturation process device is started, within the Barrel A, the Spirits B are drawn into the Intake Container D, while in the Intake Container D the spirits B will flow around and permeate through the Permeable Medium H before exiting the top of the Intake Container D through the transfer tubing E, to the food grade self-priming Pump F. The maturing spirits B are then returned to the top of the inner surface of the Barrel A through the Outflow Tube G. The accelerated maturation process device generates a constant current of the Spirits B flowing from the top to the bottom of Barrel A, into the Intake Container D near the bottom of Barrel A, around and through the Permeable Medium H, and returned to the top of Barrel A to continue the cyclic process. As can be readily appreciated, the application and exposure of the Spirits B, to the Permeable Medium H, in a continuous cycle while simultaneously generating a continuous current of the Spirits B against the charred interior surface of Barrel A, may rapidly enhance the maturation of Spirits B, while increasing the effectiveness of the Permeable Medium H, by increasing the penetration of the maturing Spirits B through the substance of the Permeable Medium H. This application as depicted in FIG. 2 may rapidly mature the Spirits B, improving a quality and taste of such Spirits B. Depending on the rate of Spirits B transit of the Intake Container D and the current of Spirits B through Barrel A as effectuated by Pump F, the accelerated maturation process device may refine, filter, enhance, or otherwise mature the Spirit B, at a rate in excess of what the industry standard method of waiting years would provide (see [0023] of the PGPUB US 20200181548 A1).

It is noted that it is not clear if Applicant intended to claim a process (method) or apparatus (device). The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter: process, machine, manufacture, or composition of matter, or any new and useful improvement thereof. Upon the election, Applicant is encouraged to re-write the elected claims in the form of a process claims or apparatus claims. 

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are directed to related processes OR apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope, and the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The prior art applicable to one invention would not likely be applicable to another invention.
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/               Primary Examiner, Art Unit 1791